Citation Nr: 0729120	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a 
member of the Oregon Army National Guard from February 1979 
to June 1979, with subsequent periods of inactive duty for 
training (INACDUTA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The appellant appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence that he has a current 
right knee disability that was caused by an injury that 
occurred while performing ACDUTRA as a member of the Oregon 
Army National Guard at Ft. Jackson, South Carolina. 

There is private medical evidence of a current right knee 
disability, to include degenerative disease confirmed by X-
ray examination in February 2004.  The appellant has, 
however, sustained a post-service injury to the right lower 
extremity when he fell from a tree in 1994 while working as a 
logger, which apparently resulted in a fracture of the right 
tibia.  The record does not contain any documentation for 
this accident other than the appellant's testimony.  The RO 
must attempt to secure these relevant post-service medical 
records.  38 C.F.R. § 3/159(c)(1) (2006).

The record does not suggest that the veteran had any problems 
with his right knee prior to service or his period of 
ACDUTRA. Upon separation from that period of service, 
however, a scar on the right knee was noted.  To further 
support his contention that an injury occurred, the appellant 
submitted a statement of a fellow National Guardsman who 
stated that he witnessed the appellant injure his knee in 
training, and that the injury was significant enough so that 
crutches were required.  The statement went on to indicate 
that it was necessary for the appellant to receive additional 
assistance while in Basic Training so that his knee injury 
would not prevent him from graduating on schedule.  

The evidence submitted by the appellant's fellow Guardsman is 
sufficient lay testimony to indicate that an injury did in 
fact take place during an ACDUTRA period and, as noted above, 
the right knee scar noted on his separation examination is 
also consistent with in-service trauma as contended.  While 
the record does not contain any indication of a 
hospitalization for a right knee injury as contended, the 
appellant, through his representative, has stated that VA has 
not made a request to the National Personnel Records Center 
(NPRC) to obtain any hospital records that may be available 
from Ft. Jackson dated during his period of ACDUTRA.  While a 
search of the record does reveal that inquiry was made to the 
NPRC and no hospital records could be located, the Board 
notes that the Adjutant General of Oregon has not been 
contacted regarding the possibility of additional service 
medical records, and this should be accomplished before a 
final decision can be rendered.   38 C.F.R. § 3.159(c)(2) 
(2006).

The Board finds that there is lay evidence (buddy statement) 
and medical evidence (the scar noted on the separation 
examination) of an in-service right knee injury.  Additional 
medical and X-ray evidence confirms a current right knee 
disability.  What is lacking is a competent opinion linking 
the current knee disorder to service.  Under these 
circumstances, the Board finds that there is a duty to 
provide an examination that includes an opinion addressing 
the contended nexus.  38 U.S.C.A. § 5103A(D) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006); see also  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Ask the appellant to identify the 
names and addresses of all health care 
providers who have treated him for a right 
knee disorder, to include any treatment 
received for his 1994 logging injury.  If 
the appellant responds, obtain copies of 
these records and associate them with the 
claims file.  If the identified records 
are unavailable, annotate the record to 
reflect this.  

3.  Contact the Adjutant General of Oregon 
to determine if additional service medical 
records exist for the appellant's various 
ACDUTRA and INACDUTRA periods.  If such 
records do exist, they should be placed in 
the claims file.  

4.  Upon receipt of any additional medical 
records, schedule the appellant for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and etiology of any disorder of the 
right knee, to include degenerative joint 
disease, which is currently present.  
Following a review of the relevant 
evidence in the claims file and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any right knee disorder that is 
currently present began during or is 
causally linked to a confirmed 
injury (see above) during the 
veteran's period of ACDUTRA in 1979, 
or any other ACDUTRA or INACTRUA 
injury indicated by the service 
records.  The examiner is also asked 
to consider a subsequent 1994 
logging injury to the appellant's 
tibia, and annotate any relation 
this injury has had in the onset of 
any current disability of the right 
knee.    

The orthopedist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

5.  After the development requested above 
has been completed to the extent possible, 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



